Citation Nr: 1429984	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left thumb and palm disability, to include as secondary to service-connected residuals of injury to the four fingers of the left hand.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a right ankle disability.

5.  Entitlement to service connection for a left knee disability, to include as secondary to a right ankle disability.

6.  Entitlement to service connection for a left hip disability, to include as secondary to a right ankle disability.

7.  Entitlement to service connection for a left ankle disability, to include as secondary to a right ankle disability.

8.  Entitlement to service connection for a left foot disability, to include as secondary to a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1974 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a November 2013 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

All issues save that of service connection for a left thumb and palm disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no currently diagnosed left thumb or palm disability, nor has there been during the appeal.

2.  A left thumb or palm disability was not first manifested during active duty service or during the first post-service year; the disability was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection of a left thumb and palm disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An October 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in October 2011, and an addendum containing a medical nexus opinion was secured in December 2011; the Veteran has not argued, and the record does not reflect, that this examination and opinion are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all required clinical findings and conducted necessary testing; the stated opinion includes a rationale based in the record.

At the Veteran's November 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis, as diagnosed in joints related to the left thumb, is a listed disability; the presumptive period is one year from separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that service connection for a left thumb and palm disability is warranted as secondary to his service connected disability of the fingers of the left hand.  He opines that the disability of the fingers caused overuse injury of the left thumb, which he used to compensate for the finger impairment, and this has resulted in current disability.  While the Veteran is competent to report the left hand and thumb symptoms he experiences, he is not competent to offer any opinion on a left thumb/palm diagnosis or the etiology of such; an opinion would require application of specialized medical knowledge and the Veteran simply does not possess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  This is not a situation where the Veteran is reporting an observed cause and effect relationship.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service treatment records (STRs) reveal that the Veteran sustained a crush injury of the left hand when a car transmission fall on it.  The profundus tendon of the left middle finger was lacerated, and surgical repair was required.  The Veteran was granted service connection for injuries of the four fingers of the left hand in a July 1983 Board decision.  STRs do not indicate any involvement of the left thumb in the original injury, nor does the Veteran allege such.  Further, February 1981 and August 1983 x-rays showed no arthritic changes on the left thumb; a spur was first noted on the left 5th (little) finger in August 1983.

Consistent with the Veteran's own allegations, neither direct nor presumptive service connection are warranted.  The left thumb was not injured in service, and the claimed disability was not first manifested within the first post-service year.

Turning to the main allegation of secondary service connection, the October 2011 VA examiner noted the Veteran's history of crush injury and his current complaints of pain in the left hand, particularly with use of the hand.  X-ray studies of both hands were performed.  The examiner stated that the hands were normal, but there were arthritic changes at the left thumb metacarpal-radiocarpal and right thumb metacarpal tranpezia joints.  The examiner considered these to be wrist, not hand, joints.  In December 2011, the examiner specified that the Veteran "does not have a diagnosis of a thumb or palm condition."  Further, even if the arthritic changes identified on x-ray were considered to be a thumb disability, the changes were also present equally on the right.  Therefore, an injury solely to the left hand could not be responsible.  "[I]t would not be related to [the] Veteran's injury as he has bilateral symmetric changes."

The Board finds this opinion to be highly probative.  It is based on the examination of the Veteran and a review of the pertinent records.  it is well-reasoned, and not otherwise contradicted by the record.  Accordingly, the preponderance of the evidence is against the claim; the sole competent nexus opinion disfavors the Veteran's allegation.  There is no currently diagnosed left thumb or palm disability, and even if the arthritis at the thumb/wrist interface is considered, it is shown to be unrelated to service or a service-connected disability.
ORDER

Service connection for a left thumb and palm disability is denied.


REMAND

Remand is required with regard to the remaining claims to ensure compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the right wrist and right ankle, STRs document treatment for sprains in service.  The October 2011 VA examiner opined that such injuries resolve, and therefore any current disability or complaint was unrelated.  However, the rationale is not adequate.  It fails to account for the showing of a chip fracture of the right ankle in service; the examiner has misstated the in-service injury.  Further, the Veteran has alleged continuing recurrent problems with the wrist and ankle, indicating that the injuries did not resolve as expected.  Finally, with regard to the wrist, the rationale and opinion do not address whether the in-service injury could have caused or aggravated current arthritis.

As the remainder of the Veteran's claims of service connection at issue here involve allegations of secondary service connection, related to the right ankle, adjudication of those claims at this time would be premature. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete updated VA treatment records from the VA medical center in Minneapolis, Minnesota, and all associated clinics, from March 2012 to the present; it appears records from July 2012 to October 2012 have already been obtained.

2.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.  Current x-rays are required as part of the examination.

a) The examiner must identify all current disabilities of the right wrist, right ankle, right and left knees, left ankle, left foot, and left hip.  If any of the claimed joints is symptomatic, but no specific diagnosis can be rendered, the examiner must specifically so state.

b) With regard to the right wrist, ankle, and knee, the examiner must opine as to whether any current diagnosis was at least as likely as not caused or aggravated by in-service treatment for sprains or, in the case of the ankle, a chip fracture.

c) With regard to the right and left knees, left ankle, left foot, and left hip, the examiner must opine as to whether it is at least as likely as not any diagnosed condition or manifestation of disability (limitations of motion, painful motion, laxity, etc.) are caused or aggravated by any condition of the right ankle.  Allegations of altered gait due to ankle must be addressed.

d) Records indicate a past diagnosis of fibromyalgia or a systemic arthritic condition, neither of which is service-connected.  If either is currently present, and accounts for all or some of the Veteran's complaints, such must be clearly stated.

Similarly, the Veteran was involved in a serious accident in July 2012.  To the extent possible, residuals of such impacting the right wrist, right ankle, right and left knees, left ankle, left foot, and left hip should be identified and to the extent possible distinguished from any pre-existing condition.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


